Title: To Thomas Jefferson from George Jefferson, 15 February 1805
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond 15th. Febr. 1805
                  
                  I have to acknowledge the receipt of your favor of the 11th. inclosing the Treasurer’s draft on the Collector of this place for $:600 which is in good time. 
                  I am Dear Sir Yr Very humble Servt.
                  
                     Geo. Jefferson 
                     
                  
               